Citation Nr: 1507394	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease with radicular pain on the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to October 1983, July 1985 to February 1994, November 2004 to January 2006, October 2007 to April 2010, and June 2010 to March 2014.  The Veteran also had service in the Army National Guard, including periods of active duty for training (ACDUTRA), between February 1994 and November 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease with radicular pain on the left leg was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative disc disease with radicular pain on the left leg have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Also, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Records prior to the Veteran's first period of active duty and though a September 1993 service medical examination show that the Veteran's spine was repeatedly found to be normal, although he periodically reported back pain.

The Veteran has contended in connection with his claim that he injured his back in May 1996, during a period of ACDUTRA, although service treatment records do not reflect he sought treatment at that time.  In August 1996 he underwent an MRI showing herniated nucleus pulposus at L4-L5 and L5-S1.  During another period of ACDUTRA in July 1997, a line of duty determination reflects that the Veteran strained his back lifting equipment.

After an August 2000 civilian car crash an MRI showed a disc rupture at L4-L5.  He had surgery and was found to have recovered.  A 2002 MRI showed spinal stenosis, which was noted to be different from the disc rupture previously treated.  He again had surgery and was found to have recovered.  A March 2003 service examination noted a normal spine.  He had surgery for a ruptured disc in June 2004 and was found to have recovered and returned to his civilian job in September 2004.

In November 2004 the Veteran again entered active duty service.  During that deployment, which lasted through January 2006, the Veteran was found to have a lumbar thoracic strain in October 2005 and a line of duty determination noted increased low back pain with new left leg pain due to wearing heavy gear in Iraq.

The Veteran returned to active duty from October 2007 to April 2010 and from June 2010 to March 14.  A December 2011 MRI showed multilevel lumbar degenerative changes.  A February 2012 line of duty determination determined his intervertebral disc degeneration was incurred in the line of duty.

Although the records show the Veteran has had a number of back issues over the years, the Board finds that he should be given the benefit of the doubt that his current lumbar spine degenerative disc disease with radicular pain on the left leg is service connected.

The Board specifically notes that although he was treated for spinal stenosis and a ruptured disc prior to November 2004 when he entered his third period of active duty service, records indicate that the conditions had been successfully treated.  It was during active duty that he was then diagnosed with degenerative disc disease.  Therefore, the Board finds that service connection is warranted.


ORDER

Service connection for lumbar spine degenerative disc disease with radicular pain on the left leg is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


